FILE COPY




                                 COURT OF APPEALS
                              SEVENTH DISTRICT OF TEXAS
                                     AMARILLO

                                              MANDATE
THE STATE OF TEXAS

        To the 251st District Court of Randall County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on December 18, 2013,
the cause upon appeal to revise or reverse your judgment between

Anthony Jesus Medrano

v.   No. 07-13-00187-CR        And     Trial Court No. 23,373-C

The State of Texas

was determined and therein our said Court made its order in these words:

       Pursuant to the opinion of the Court dated December 18, 2013, it is ordered,
adjudged and decreed that this appeal is dismissed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those which
may have been paid are adjudged.

        It is further ordered, adjudged and decreed that inasmuch as the appeal is
dismissed at the appellant’s request, no motion for rehearing will be entertained, and
our mandate will issue forthwith.

        It is further ordered that this decision be certified below for observance.

                                                    oOo

       WHEREFORE, WE COMMAND YOU to observe the order of said Court of Appeals for
the Seventh District of Texas, in this behalf, and in all things to have it duly recognized, obeyed
and executed.

        WITNESS, the Honorable Justices of our said Court, with the seal thereof annexed, at
the City of Amarillo on December 18, 2013.



                                                                   PEGGY CULP, CLERK

                                                                   Peggy Culp